Exhibit 10.3


PEOPLES BANCORP INC.
AMENDED AND RESTATED
2006 EQUITY PLAN
 
RESTRICTED STOCK AWARD AGREEMENT
FOR ___________


Peoples Bancorp Inc. (the “Company”) hereby grants the undersigned Participant
an award of restricted common shares of the Company (“Restricted Stock”),
subject to the terms and conditions described in the Peoples Bancorp. Inc.
Amended and Restated 2006 Equity Plan (the “Plan”) and this Restricted Stock
Award Agreement (this “Award Agreement”).
 
1.           Name of Participant: ________________________
 
2.          Grant Date:  January 27, 2011 (the “Grant Date”)
 
3.
Number of Shares of Restricted Stock: On the Grant Date, the Participant shall
be awarded a number of shares of Restricted Stock, rounded down to the nearest
whole share, equal to $_____________ divided by the Fair Market Value of a
common share of the Company (“Company Stock”) on the Grant Date.

 
4.
Vesting:   Subject to this Section 4 or Section 6 of this Award Agreement, the
Restricted Stock will vest on December 30, 2011 (the “Vesting Date”), subject to
the Participant’s continued employment with the Company on the Vesting
Date.  Except as provided in Section 6, if the Participant terminates employed
with the Company and its Subsidiaries for any reason prior to the Vesting Date
(other than due to death, Disability or involuntary termination other than for
Cause), any Restricted Stock that is unvested on the date of termination will be
forfeited on that date.   The Restricted Stock will become fully vested on the
earlier to occur of the Participant’s death, Disability or involuntary
termination other than for Cause prior the Vesting Date.

 
5.
Transferability:  Subject to Section 6 of this Award Agreement, until the
Restricted Stock becomes vested as described in Section 4, the Restricted Stock
may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated.



6.
Restrictions During TARP Period:  Notwithstanding anything in this Award
Agreement to the contrary, including the provisions of Sections 4 and 5 of this
Award Agreement, to the extent and during the period that the Company and the
Participant are subject to the limitations set forth in Section 111(b)(3)(D) of
the Emergency Economic Stabilization Act of 2008 and 30 C.F.R. §30.10
(collectively, “TARP”), the following limitations will apply with respect to the
Restricted Stock:

 
 
(a)
Restrictions on Vesting.  The Participant will forfeit any Restricted Stock if
the Participant does not continue performing substantial services for the
Company for two years from the Grant Date (other than due to the Participant’s
earlier death, Disability or the earlier occurrence of a “change in control
event” as defined in Treasury Regulations §§1.280G-1, Q&A/27 through /29 or
1.409A-3(i)(5)(i) involving the Company).



 
 

--------------------------------------------------------------------------------

 
 
 
(c)
Restrictions on Transfer: Any vested Restricted Stock will become transferable
based on the date on which the Company repays the percentage of aggregate TARP
financial assistance received, as set forth below:



Percentage of TARP Financial
Assistance Repaid
Percentage of Vested Restricted Stock Becoming
Transferable
25%
25%
50%
50%
75%
75%
100%
100%
 

 
 
 
(d)
Special Rule for Taxes:  Notwithstanding Section 6(c) of this Award Agreement,
if the Participant does not make an election under Section 83(b) of the Code, as
set forth in Section 8(e) of this Agreement, with respect to the Restricted
Stock, the Committee may make a portion of the vested Restricted Stock
transferable that is reasonably required for the Participant to pay the minimum
amount of federal, state, local or foreign taxes that are anticipated to apply
to the income recognized upon vesting of the Restricted Stock.

 
7.
Settling the Restricted Stock:  If the applicable terms and conditions of this
Award Agreement are satisfied, the Restricted Stock will be released of any
transfer restrictions or distributed to the Participant as soon as
administratively feasible after it vests.  Any fractional shares of Restricted
Stock will be settled in cash.

 
8.
Other Terms and Conditions:

 
 
(a)
Rights Before Vesting.  Before the Restricted Stock vests, the Participant: (i)
may exercise full voting rights associated with the Company Stock underlying the
Restricted Stock; and (ii) will be entitled to receive all dividends and other
distributions paid with respect to the Company Stock underlying the Restricted
Stock, except to the extent prohibited by TARP, although any dividends or other
distributions paid in Company Stock will be subject to the same restrictions,
terms and conditions as the Restricted Stock to which it relates

 
 
(b)
Beneficiary Designation. The Participant may name a beneficiary or beneficiaries
to receive Restricted Stock that is settled after the Participant’s death by
completing a “Beneficiary Designation Form” in a form provided by the
Company.  The Beneficiary Designation Form does not need to be completed now and
is not required to be completed as a condition of receiving the Restricted
Stock.  However, if the Participant dies without completing a Beneficiary
Designation Form or if the Participant does not complete the form correctly, the
Participant’s beneficiary will be the Participant’s surviving spouse or, if the
Participant does not have a surviving spouse, the Participant’s estate.

 
-2-
 

--------------------------------------------------------------------------------

 
 
(c)
Transferring the Award Agreement.  Except to the extent that the Compensation
Committee permits otherwise, this Award Agreement may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, except by will or the
laws of descent and distribution.  However, as described in Section 8(b) of this
Award Agreement, the Participant may designate a beneficiary to receive any
Restricted Stock that is unsettled in the event of the Participant’s death.

 
 
(d)
Tax Withholding.  The Company or a Subsidiary, as applicable, will have the
power and right to deduct, withhold or collect any amount required by law or
regulation to be withheld with respect to any taxable event arising with respect
to the Restricted Stock.  To the extent permitted by the Compensation Committee,
in its sole discretion, this amount may be: (i) withheld from other amounts due
to the Participant, (ii) withheld from the value of any Award being settled or
any shares of Company Stock transferred in connection with the exercise or
settlement of an Award, (iii) withheld from the vested portion of any Award
(including shares of Company Stock transferable thereunder), whether or not
being exercised or settled at the time the taxable event arises, or (iv)
collected directly from the Participant.  Subject to the approval of the
Committee, the Participant may elect to satisfy the withholding requirement, in
whole or in part, by having the Company or a Subsidiary, as applicable, withhold
shares of Company Stock having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that could be imposed on the
transaction; provided that such shares of Company Stock would otherwise be
distributable to the Participant at the time of the withholding if such shares
of Company Stock are not otherwise distributable at the time of the withholding,
provided that the Participant has a vested right to distribution of such Shares
at such time.  All such elections will be irrevocable and made in writing and
will be subject to any terms and conditions that the Compensation Committee, in
its sole discretion, deems appropriate.

 
 
(e)
Section 83(b) Election. The Participant may file an election pursuant to Section
83(b) of the Code to be taxed currently on the Fair Market Value of the shares
of Restricted Stock (less any purchase price paid for the Restricted
Stock).  The election will be made on a form provided by the Company and must be
filed with the Internal Revenue Service no later than 30 days after the Grant
Date. The Participant must seek the advice of the Participant’s own tax advisors
as to the advisability of making such an election, the potential consequences of
making such an election, the requirements for making such an election, and the
other tax consequences of the Restricted Stock under federal, state, and any
other laws, rules and regulations that may be applicable. The Company and its
Subsidiaries and agents have not and are not providing any tax advice to the
Participant.

 
 
(f)
Governing Law.  This Award Agreement shall be governed by, and construed in
accordance with, the laws of the State of Ohio without regard to the principles
of conflict of laws.

 
-3-
 

--------------------------------------------------------------------------------

 


 
 (g)
Entire Agreement.  This Agreement constitutes the entire agreement between the
Company and the Participant regarding the subject matter of this Agreement, and
this Agreement supersedes all prior and contemporaneous agreements between the
parties hereto in connection with the subject matter of this Agreement. All
representations of any type relied upon by the Participant and the Company in
making this Agreement are specifically set forth herein, and the Participant and
the Company each acknowledge that they have relied on no other representation in
entering into this Agreement. No change, termination or attempted waiver of any
of the provisions of this Award Agreement will be binding upon any party hereto
unless contained in a writing signed by the party to be charged.  The
Participant consents to any amendments to this agreement to the extent required
to comply with the requirements of TARP.

 
 
(h)
Restricted Stock Subject to the Plan. The Restricted Stock is subject to the
terms and conditions described in this Award Agreement and the Plan, which is
incorporated by reference into and made a part of this Award Agreement.  In the
event of a conflict between the terms of the Plan and the terms of this Award
Agreement, the terms of the Plan will govern.  The Compensation Committee has
the sole responsibility of interpreting the Plan and this Award Agreement, and
its determination of the meaning of any provision in the Plan or this Award
Agreement will be binding on the Participant.  Capitalized terms that are not
defined in this Award Agreement have the same meaning as in the Plan.



 
(i)
Signature in Counterparts.  This Award Agreement may be signed in counterparts,
each of which will be deemed an original, but all of which will constitute one
and the same instrument.

 
*           *           *           *           *
 
[PARTICIPANT
NAME]                                                                                                                                              
PEOPLES BANCORP INC.
 
_________________________________                                                                                                             
By:     _____________________________
Signature                                                                                                                                                                                    
[Insert name and title]
Date:  ______________________                                                                                                                           
Date:  ______________________


 


 
 
 




-4-
 
 

--------------------------------------------------------------------------------

 

